EXHIBIT 10.1






                            
    




December 28, 2018
Bradley M. Shuster
2100 Powell Street, 12th Floor
Emeryville, CA 94608




Dear Brad:
We are pleased and excited to memorialize the terms of your continued employment
with NMI Holdings, Inc. (the “Company”) on the terms and subject to the
conditions set forth in this Letter (this “Letter”).


1.
Terms of Employment



At-Will Employment. This Letter is not a contract guaranteeing employment for
any specific duration. Rather, your employment with the Company is on an at-will
basis. As an at-will employee, both you and the Company have the right to
terminate your employment or role at any time with or without cause.


Title; Duties; Reporting. Commencing as of January 1, 2019 (the “Transition
Date”), your title will be Executive Chairman and you will report directly to
the Board of Directors of the Company (the “Board”). As Executive Chairman, you
will have authorities, powers, duties and responsibilities as are commensurate
with your role and as are customarily exercised by a person in your role in a
company of the size and nature of the Company, as set forth on Exhibit A hereto.
During the first year of your employment following the Transition Date, it is
expected that your services to the Company will occupy approximately 75% of your
business time. Between the first and second anniversaries of the Transition
Date, it is expected that your services to the Company will occupy approximately
65% of your business time, and thereafter, it is expected that your services to
the Company will occupy 50% of your business time. You will be based in the
Company’s Emeryville, CA office, subject to reasonable business travel at the
Company’s request.


2.
Compensation and Benefits

  
Annual Base Salary. During your employment, you will be entitled to be paid an
annual base salary at a rate of $650,000.00 per year during the first year
following the Transition Date, which will continue as $650,000.00 per year
thereafter (if applicable) (such base salary as in effect at the relevant time,
your “Annual Base Salary”). Your Annual Base Salary will be payable at times
consistent with the Company’s general policies regarding compensation of
employees as in effect from time to time.


Annual Discretionary Bonus. During your employment, you will be eligible to earn
an annual bonus, payable in accordance with the Company’s customary practices
with respect to the payment of discretionary bonuses, as in effect from time to
time. During your employment, your target annual bonus opportunity will be 100%
of your Annual Base Salary (your “Annual Bonus”). Your Annual Bonus may be based
upon the attainment of performance metrics determined by the Board or the
Compensation Committee of the Board (the “Committee”). The amount of any Annual
Bonus actually paid to you will be determined by the Committee in its sole
discretion. Except as provided herein, you must be employed by the Company or
one of its subsidiaries at the time of payment to receive your Annual Bonus.


Discretionary Equity Compensation. During your employment, you will be eligible
to receive equity-based compensation awards from the Company. The number and
type of equity-based compensation awards granted to you, the frequency of the
grant, and the terms of such equity-based awards will be established by the
Board or the Committee.


1

--------------------------------------------------------------------------------

EXHIBIT 10.1




Employee Benefits. During your employment, you will be eligible to participate
in any health, welfare and retirement benefit programs adopted and maintained by
the Company for its employees, subject to the terms and limitations of the
applicable plan and the Company’s ability, in its sole discretion, at any time
and from time to time, to change or terminate any of its employee benefit plans,
programs or policies.


Executive Cash Allowance. During your employment, you will be eligible to
participate in the Company’s Executive Cash Allowance program as in effect from
time to time, subject to the terms and limitations of the Executive Cash
Allowance program and the Company’s ability, in its sole discretion, at any time
and from time to time, to change or terminate the program. Under the terms of
the Executive Cash Allowance program as in effect as of the date hereof, you are
eligible to receive a fixed cash amount of $38,400 per year in lieu of
individualized perquisites, payable at times consistent with the Company’s
payroll practices, as in effect from time to time.


Paid Time Off. During your employment, you will continue to receive 30 days of
paid time off per year, pro-rated on a calendar year basis.


Expense Reimbursement. During your employment, the Company will reimburse you
for all reasonable expenses incurred in your performance of your duties in
accordance with the Company’s expense reimbursement policies applicable to
similarly situated executives of the Company from time to time.


3.
Severance Benefits



During your employment, you will remain eligible to participate in the Company’s
Severance Benefit Plan (the “Severance Plan”) at the level of “EVPs, President &
CEO (without employment agreement).” You will also remain eligible to
participate in the Company’s Change in Control Severance Benefit Plan (the “CIC
Plan”), and your participation letter with respect to the CIC Plan dated as of
March 6, 2017, will remain in full force and effect, as it may be amended from
time to time in accordance with the terms of the CIC Plan.


Enhanced Severance. If your employment is terminated prior to January 1, 2021
under circumstances that entitle you to severance benefits under the Severance
Plan, subject to your execution and non-revocation of a release of claims
against the Company, you will be eligible to receive, in addition to the
payments and benefits under the Severance Plan, a lump sum cash payment on the
30th day following your termination date equal to the sum of (a) the amount of
base salary you would have earned from the date of your termination through
December 31, 2020, (b) solely if your date of termination occurs prior to the
date on which your Annual Bonus in respect of calendar year 2019 has been paid,
your target Annual Bonus for calendar year 2019, (c) solely if your date of
termination occurs prior to the date on which your Annual Bonus in respect of
calendar year 2020 has been paid, your target Annual Bonus for calendar year
2020, and (d) solely if your date of termination occurs prior to the date on
which your Annual Bonus in respect of calendar year 2021 has been paid, your
target Annual Bonus for calendar year 2021.


4.
Stock Ownership Requirements



During your employment, you agree to retain in accordance with the Company’s
Stock Ownership Policy, dated as of May 13, 2015, as amended from time to time,
a total value of the Company’s common stock at not less than 10.0 times your
annual base salary.


5.
Restrictive Covenants



Return of Company Property. Upon a termination of your employment for any
reason, you will promptly return to the Company any keys, credit cards, passes,
confidential documents or material, or other property belonging to the Company,
and you will also return all writings, files, records, correspondence,
notebooks, notes and other documents and things (including any copies thereof)
containing confidential information or relating to the business or proposed
business of the Company or its affiliates or containing any trade secrets
relating to the Company or its affiliates except any personal diaries,
calendars, rolodexes or personal notes or correspondence. For


2

--------------------------------------------------------------------------------

EXHIBIT 10.1


purposes of the preceding sentence, the term “trade secrets” will have the
meaning ascribed to it under the Uniform Trade Secrets Act. You agree to
represent in writing to the Company upon termination of your employment that you
have complied with this paragraph.


Nondisparagement. You agree that, following your termination of employment, you
will not make any public statements which materially disparage the Company. The
Company agrees to instruct its directors and executive officers not to make any
public statements which materially disparage you. Notwithstanding the foregoing,
nothing in this paragraph will prohibit you from making truthful statements when
required by order of a court or other governmental or regulatory body having
jurisdiction or to enforce any legal right including, without limitation, the
terms of this Letter.


Confidential Information. You acknowledge that you will have knowledge of
certain trade secrets of the Company and its business plans and prospects. You
will hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company and its
businesses or prospective businesses, including, without limitation, any trade
secrets, research, secret data, business methods, operating procedures or
programs which will have been obtained by you in connection with your services
to the Company or any affiliates thereof and which will not be or become public
knowledge (other than by acts by you in violation of this Letter) (collectively,
the “Trade Secrets and Confidential Information”); provided, however, that you
and the Company acknowledge and agree that you will be required to disclose
Trade Secrets and Confidential Information to third parties in performing
services for the Company under this Letter, which you may do only to the extent
required, as determined within your reasonable discretion. After termination of
your services with the Company for any reason, you will not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.


Nonsolicitation. You agree that, while you are employed by the Company and
during the one-year period following the cessation of your employment for any
reason, you will not directly or indirectly (i) solicit any individual who is,
on the date of termination (or was, during the six-month period prior to the
date of termination), employed by the Company or any of its affiliates to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company or its affiliates, or (ii) solicit any investor or prospective
investor in the Company or any business contact introduced to you in connection
with your employment by the Company hereunder to curtail or cease doing business
with the Company or any of its affiliates.


Severability; Blue Pencil. You acknowledge and agree that you have had the
opportunity to seek advice of counsel in connection with this Letter and the
restrictive covenants contained herein are reasonable in geographical scope,
temporal duration and in all other respects. If it is determined that this
paragraph or any of the paragraphs titled “Nondisparagement,” “Confidential
Information,” “Nonsolicitation,” or “Equitable Remedies” (such paragraphs, the
“Restrictive Covenants”) is invalid or unenforceable, the remainder of the
provisions of such paragraphs will not thereby be affected and will be given
full effect, without regard to the invalid portions. If any court or other
decision-maker of competent jurisdiction determines that any covenant or
covenants in this Letter is unenforceable because of the duration or geographic
scope of such provision, then after such determination becomes final and
unappealable, the duration or scope of such provision, as the case may be, will
be reduced so that such provision becomes enforceable, and in its reduced form,
such provision will be enforced.


Whistleblower Rights. Notwithstanding the foregoing, nothing in this Letter
limits your ability to communicate with any federal, state, or local
governmental agency, commission or body, including the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, and the Securities and Exchange Commission
(collectively, a “Governmental Agency”), or self-regulatory organization or
otherwise participate in any investigation or proceeding that may be conducted
by any Governmental Agency or self-regulatory organization, without notice to
the Company.




3

--------------------------------------------------------------------------------

EXHIBIT 10.1


6.
409A Compliance



Any amounts payable under this Letter are intended to be exempt or excluded from
the application of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (“Section 409A”), or are
otherwise intended to avoid the incurrence of tax penalties under Section 409A,
and, with respect to amounts payable under this Letter that are subject to
Section 409A, this Letter will in all respects be administered in accordance
with Section 409A.


7.
Miscellaneous.



Governing Law. This Letter will be governed, construed, and interpreted under
the laws of the State of California, without giving effect to any conflict of
laws provisions.


Arbitration. Any disputes concerning your employment, the terms of your
employment, the termination of your employment, your relationship with the
Company, or the interpretation and application of this offer will be resolved on
an individual basis through binding arbitration in accordance with the Mutual
Agreement to Arbitrate signed by you as a condition of employment, the terms of
which are incorporated herein. Actions for temporary or preliminary injunctive
relief, (including claims for a temporary protective order), in aid of
arbitration or to maintain the status quo pending arbitration, may be filed in a
court with jurisdiction over the matter in accordance with applicable law.


Company Policies. You agree to comply fully with all policies and procedures in
effect for employees, including but not limited to, the Employee Handbook, the
Business Conduct Policy and any other memoranda and communications applicable to
you pertaining to policies, procedures, rules and regulations, as currently in
effect and as may be amended from time to time.


Withholding. All payments and benefits provided for in this Letter are subject
to withholding for applicable income and payroll taxes or otherwise as required
by law.


Entire Agreement. This Letter constitutes the entire agreement between you and
the Company regarding your employment with the Company and, effective as of the
Transition Date, supersedes any and all oral or written employment or
compensation agreements between you and the Company or its affiliates regarding
the subject matter of this Letter, including without limitation, your Amended
and Restated Employment Agreement with the Company, dated as of December 23,
2015.


Please confirm acceptance of this offer by signing below and returning a signed
copy of this Letter to me.


[Signature Page Follows]










                




4

--------------------------------------------------------------------------------


EXHIBIT 10.1


Sincerely,




/s/ Steven L. Scheid
Steven L. Scheid
Lead Director


Acknowledged and Agreed


/s/ Bradley M. Shuster
Bradley M. Shuster




5

--------------------------------------------------------------------------------


EXHIBIT 10.1


Exhibit A


Executive Chairman of the Board
Longer term orientation
Board leadership in conjunction with Lead Director
Strategic direction in conjunction with CEO
Board Role:*
Set agendas and chair meetings of the Board of Directors and shareholder
meetings
Finalize materials for Board meetings
Actively lead the Board in setting and implementing company strategy and
direction
Provide input to Lead Independent Director on CEO performance
Executive Role:
Coach and mentor to CEO
Contributes to strategy and operational plan prior to Board review
Leads special projects identified by the CEO and Board (reports to Board)
Member of executive team, input into operational issues
Chairman of MI industry group for any appointed term
Company ambassador 
Executive Chair Role:*
Chair meetings of the Board of Directors and contribute in setting company
strategy and direction
Serve as leader of the Holding Company Board
Play a significant and active role in representing the organization to external
stakeholders (e.g., customers, investors, regulators and legislators)
In connection with the CFO, lead external financing activities & special
assignments at the request of the CEO or Board
Call special meetings of the Board and lead discussions with shareholders as
needed
At the request of the CEO, selectively provide guidance to management based on
industry expertise and relationships, company knowledge and company contacts
Assist in the development of strategic plans
Lead CEO succession planning & assist in leadership development 

*Subject to and conditioned upon your re-election to the Board of Directors of
the Company.




6